Finch, J.
(dissenting). Concededly the question here presented is whether section 282-e of the Highway Law inures to the benefit of a passenger in an automobile who is the invitee of one driving with the permission of the owner, but not as his servant or representative and where the person driving is not the agent or under the direction and control of the invitee. Concededly also, as stated in the prevailing opinion herein, “ Underlying the statute is the concept that an automobile negligently operated upon a highway is an inherently dangerous instrument and that a person who sends it upon the highway should not be permitted to escape liability for its negligent operation merely because the operator of the automobile was not his servant acting within the scope of his authority. ” The language of the statute is general and its import is plain. I can find nothing which limits its applicability so as to exclude any class of persons injured through the negligence of the person intrusted with the operation of the motor vehicle by the owner. If it is desirable to restrict the statute with reference to the class of persons to be affected, this is a matter for the Legislature and not for the courts.
It follows that the judgment appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event.
O’Malley, J., concurs.
In each case: Judgment and order affirmed, with costs.